DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Double Patenting





The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, & 8-9 of allowed Application No. 15/433,183 (US Patent No. 10,056,170). Although the claims at issue are not identical, they are not patentably distinct from each other and all of the claimed limitations are either claimed or inherently disclosed based on the claimed structure and therefore do not patentable distinguish from the above stated patent.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3 of allowed Application No. 15/298,369 (US Patent No. 9,627,106). Although the claims at issue are not identical, they are not patentably distinct from each other and all of the claimed limitations are either claimed or inherently disclosed based on the claimed structure and therefore do not patentable distinguish from the above stated patent.
17/715,364 (claims 1-3)
 15/433,183 (US Patent No. 10,056,170) (claims 1, 5, & 8-9)
1. A shielded electrical ribbon cable comprising: 
adjacent first and second conductor sets extending lengthwise along the cable, each of the first and second conductor sets including two or more insulated conductors, the first conductor set comprising a ground conductor generally lying in a plane of the two or more insulated conductors of the first conductor set, at least 90% of a periphery of each of the first and second conductor sets encompassed by a shielding film; and 

a non-conductive polymeric layer covering opposite sides of the first and second conductor sets and including cover portions arranged such that, in a transverse cross section, the cover portions of the polymeric layer substantially surrounds each of the first and second conductor sets; 


















wherein, when the cable is laid flat, a distance between a center of the ground conductor of the first conductor set and a center of the nearest insulated conductor of the second conductor set is σ1, a center-to-center spacing of the insulated conductors of the second conductor set is σ2, σ1/σ2 being greater than 0.7.





2. The shielded electrical ribbon cable of claim 1, wherein an adhesive layer bonds each of the first and second conductor sets to the shielding film encompassing the at least 90% of the periphery of the conductor set.

3. The shielded electrical ribbon cable of claim 1 having a skew of less than 10 psec/meter
1. A shielded electrical ribbon cable, comprising: 
adjacent first and second conductor sets extending lengthwise along the cable, each conductor set including a pair of insulated conductors, at least 90% of a periphery of each conductor set being encompassed by a shielding film; and 







first and second non-conductive polymeric films disposed on opposite sides of the cable, the first and second polymeric films including cover portions and pinched portions arranged such that, in transverse cross section, the cover portions of the first and second polymeric films in combination substantially surround the first and second conductor sets, and the pinched portions of the first and second polymeric films in combination form pinched portions of the cable on each side of the cable; wherein, when the cable is laid flat, a center-to-center spacing of the pair of insulated conductors for the first conductor set is σ1 and a center-to-center spacing of the first and second conductor sets is ∑, and wherein ∑/ σ1 is less than 4.

8. The cable of claim 1, wherein at least one of the first and second conductor sets further comprises a ground conductor.

9. The cable of claim 8, wherein a distance between the ground conductor and a nearest insulated conductor of a nearest conductor set is σ1, and a center-to-center spacing of the insulated conductors of the nearest conductor set is σ2, and wherein σ1/σ2 is greater than 0.7.





5. The cable of claim 1 further comprising an adhesive layer disposed between the first and second non-conductive polymeric films, the adhesive layer bonding the pinched portions of the first and second polymeric films in the pinched portions of the cable.





	
	Claim 3 claims a characteristic that would result from the structure of the apparatus/cable in independent claim 1 on which they depend. The skew claimed is a characteristic which would result from said structure. Since the structure in claim 1 of the present application is equivalent to claim 1, 5, & 8-9 of the conflicting patent, the resulting characteristics would inherently be present in the apparatus of said patent. Also, using an adhesive layer, as claimed in claim 2, in order to fixably couple the shielding film/conductive shield is well known in the art.

17/715,364 (claims 1-3)
 15/298,369 (US Patent No. 9,627,106)  (claims 1 & 3)
1. A shielded electrical ribbon cable comprising: 
adjacent first and second conductor sets extending lengthwise along the cable, each of the first and second conductor sets including two or more insulated conductors, the first conductor set comprising a ground conductor generally lying in a plane of the two or more insulated conductors of the first conductor set, at least 90% of a periphery of each of the first and second conductor sets encompassed by a shielding film; and 

a non-conductive polymeric layer covering opposite sides of the first and second conductor sets and including cover portions arranged such that, in a transverse cross section, the cover portions of the polymeric layer substantially surrounds each of the first and second conductor sets; 







wherein, when the cable is laid flat, a distance between a center of the ground conductor of the first conductor set and a center of the nearest insulated conductor of the second conductor set is σ1, a center-to-center spacing of the insulated conductors of the second conductor set is σ2, σ1/σ2 being greater than 0.7.





2. The shielded electrical ribbon cable of claim 1, wherein an adhesive layer bonds each of the first and second conductor sets to the shielding film encompassing the at least 90% of the periphery of the conductor set.

3. The shielded electrical ribbon cable of claim 1 having a skew of less than 10 psec/meter
3. The shielded electrical ribbon cable of claim 1 further comprising an adhesive layer disposed between the first and second non-conductive polymeric films, the adhesive layer bonding the pinched portions of the first and second polymeric films in the pinched portions of the cable.


Claim 3 claims a characteristic that would result from the structure of the apparatus/cable in independent claim 1 on which they depend. The skew claimed is a characteristic which would result from said structure. Since the structure in claim 1 of the present application is equivalent to claim 1, 5, & 8-9 of the conflicting patent, the resulting characteristics would inherently be present in the apparatus of said patent. Also, using an adhesive layer, as claimed in claim 2, in order to fixably couple the shielding film/conductive shield is well known in the art.
Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847